Citation Nr: 1617190	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to June 2001.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in part, declined to reopen the Veteran's claim of entitlement to service connection for a left ear hearing loss disability and denied the claim of entitlement to service connection for a right ear hearing loss disability.

In June 2013, the Veteran presented testimony in a videoconference hearing before the undersigned Veteran's Law Judge. A copy of the transcript has been associated with the claims folder. 

In January 2014, the Board remanded the claim for additional development. The claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits 
Management System paperless claims processing systems. Any future consideration of this Veteran's case should take into account the existence of these records.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is shown to be unrelated to his active service or any incident therein, including noise exposure.

2. Sensorineural hearing loss was not compensably disabling within one year following separation from active duty.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In November 2007, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was also notified as to how ratings and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that there are any outstanding relevant records that have yet to be requested, or that additional examinations are in order. VA provided the Veteran with examinations in December 2009 and March 2014.  Ultimately, an adequate medical examination was obtained as will be explained further below.

Pursuant to the Board's January 2014 remand, the Agency of Original Jurisdiction provided the Veteran with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in September 2014. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's January 2014 remand. Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the issue was explained and testimony was taken concerning the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Legal Principles

In order to establish entitlement to service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in service disease or injury and the current disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim. 38 C.F.R. § 3.303(b). But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). Sensorineural hearing loss is recognized by VA as being one of these enumerated diseases. 38 C.F.R. § 3.309(a).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background 

The Veteran claims that he has a bilateral hearing loss disability due to in service noise exposure. According to the Veteran's military personnel records and statements, he served as an Air Force C-130 Navigator for 10 years and a Navigator General for his remaining 15 years of service. The Board concedes that the Veteran was exposed to loud noise while in service, as he is service-connected for tinnitus based on hazardous noise exposure incurred during service. 

The Veteran filed his initial claim in March 2001. The Veteran was afforded a VA audiological examination in July 2001. Puretone threshold testing revealed:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
5
20
15
25
30
Right
10
15
10
20
15

Maryland CNC Speech Discrimination yielded scores of 100 percent for both ears. The examiner determined that the Veteran's hearing acuity of his right ear was within the normal limits, but the Veteran did suffer from mild to moderate, high frequency, sensorineural hearing loss of the left ear (from 4000 Hz to 8000 Hz). A November 2001 rating decision denied his claim, as these audiometric findings did not meet the criteria for a grant of service connection for hearing loss. See 38 C.F.R. § 3.385. 

The Veteran filed an application to re-open his claim in October 2007. In support, the Veteran submitted a March 2008 communication from J. Hall, an acoustics expert with the Air Force Research Laboratory, which explained that the Veteran was acoustically overdosed on any C-130 mission that lasted 47 minutes or longer. 
The Veteran also included a July 2008 statement from Dr. C.W. Lee which noted the Veteran's history of noise exposure during service and opined that the Veteran should be service-connected for hearing loss.  A statement from the Veteran indicated that the hearing protection he was provided (earplugs and headsets) were insufficient for the task.  In order to hear the aircraft radio transmissions over background noise, the earplugs could not be used.  The headsets were of poor quality and were inadequate due to the need to wear glasses which "broke the seal" of the ear pieces.  His average flight duration was more than five hours.  

The Veteran underwent another VA audiometric examination in December 2009. The examiner reviewed the Veteran's claims file as part of the examination. 

Puretone threshold testing showed: 


Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
20
30
35
45
55
Right
20
25
35
45
50

Additionally, Maryland CNC Speech Discrimination yielded scores of 98 percent for his right ear, and 94 percent for his left ear. The examiner determined that the Veteran suffered from mild to moderately-severe high frequency sensorineural hearing loss in both ears. However, the examiner reasoned that it was clear that the Veteran's current hearing loss did not occur during service and was less likely than not service-connected and more likely presbycusis. In support of his opinion, the examiner cited to the Veteran's normal hearing tests during service and at service separation. The examiner acknowledged that the Veteran had been exposed to hazardous noise during service but indicated use of protective devices, and noted that exposure did not mean hearing loss would result or occur later in life.  

In June 2013, the Veteran, along with his representative and his wife, participated in a videoconference hearing with the undersigned Veterans Law Judge. The Veteran explained that as a C-130 Navigator, he underwent frequent audiological examinations. The Veteran stated that he uses bilateral hearing aids and has been treated by both VA and private doctors. The Veteran further explained that the hearing protection aboard the C-130 was inadequate and that he did not take advantage of the available hearing protection because it impaired his ability to perform his duties. 

The Veteran's claim was remanded in January 2014 for another VA audiological examination. In March 2014, this examination was performed. Puretone threshold testing showed: 

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
25
30
40
55
60
Right
25
35
40
50
55

Maryland CNC Speech Discrimination testing revealed scores of 94 percent for his right ear and 92 percent for his left ear. The examiner opined, based on a review of the Veteran's claims file and evaluation, that the Veteran's bilateral hearing loss was not caused by or a result of military noise exposure. In support, the examiner explained that the Veteran's service treatment records contain audiometric data that that indicated his hearing was within normal limits and there were no significant shifts seen while the Veteran was in service. The only exception was a 30dB loss at 6000 Hz in March 2001, which was analyzed by OSHA standards and determined to not be a significant shift present at separation. Specifically, OSHA states that a significant shift in thresholds is calculated by a 10 dB average decrease at 2, 3, and 4k Hertz.  This was not met and, therefore, a significant shift was not present at separation.  The examiner stated that acoustic damage is seen during the noise exposure time and does not have delayed effects. The examiner also noted the following:

In its landmark report Noise and Military Service-Implications for Hearing  Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure. Institute of Medicine stated, and I quote: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." This study remains the definitive consensus in this matter.

Service treatment records reflect that the Veteran's hearing acuity on examination in August 1975 was as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
15
LEFT
10
5
5
15
15

Service treatment records reflect that the Veteran's hearing acuity on examination in June 1976 was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
5
0
0
5
0

Upon evaluation in September 1977, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 
0
0
5
5
LEFT
0
0
0
0
5

Upon evaluation in August 1978, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
0
0
0
5
0

Upon evaluation in September 1979, his hearing was evaluated as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
5
0
0
5
0

Upon evaluation in October 1980, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
0
0
10
5

Upon evaluation in September 1981, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
5
LEFT
5
0
0
0
5

Upon evaluation in August 1982, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
5
5
10
5

Upon evaluation in August 1983, his hearing was evaluated as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
5
0
5
10
5

Upon evaluation in October 1984, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
5
0
0
0
5

Upon evaluation in August 1985, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
5
0
10
0

Upon evaluation in August 1986, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
5
LEFT
5
0
0
5
10

Upon evaluation in August 1987, his hearing was evaluated as follows:

 



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
0
LEFT
0
0
0
10
0

Upon evaluation in August 1988, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
0
5
10
15

Upon evaluation in September 1989, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
0
0

Upon evaluation in August 1990, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
0
0
0
10
5

Upon evaluation in August 1991, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
0

Upon evaluation in September 1992, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
5
LEFT
0
5
0
5
5

Upon evaluation in August 1993, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
5
5
0
10
15

Upon evaluation in September 1994, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
0
5
0
10
10

Upon evaluation in October 1995, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
0
LEFT
10
10
10
20
20

Upon evaluation in September 1996, his hearing was evaluated as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
0
LEFT
5
5
0
5
15

Upon evaluation in July 1997, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
15
10
LEFT
5
10
0
10
10

In April 1999, his hearing acuity was evaluated at St. Elizabeth's Hospital as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
n/a
10
LEFT
5
5
10
n/a
20

The audiology department record noted that the Veteran had normal hearing sensitivity for the right ear and normal hearing sensitivity within normal limits on the left from 250 Hz through 2000 Hz followed by a mild high frequency hearing loss for the remaining frequencies.  It was noted that the Veteran's left ear tinnitus was symptomatic of his left ear high frequency sensorineural hearing loss.  

Upon evaluation in March 2001, his hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
20
20
LEFT
10
15
10
20
20

The audiologist noted that the Veteran had hearing loss of the left ear one and a half years ago and had a positive history of noise exposure as a C130 navigator.  The assessment was slight asymmetry on the left at 6000 and 8000 Hertz with no indication of retrocochlear on examination.  

Analysis 

The Board acknowledges that the Veteran currently suffers from bilateral hearing loss, as defined by 38 C.F.R. § 3.385. The Veteran's December 2009 and March 2014 audiograms show auditory thresholds of 40 decibels or greater bilaterally at 2000, 3000, and 4000 Hertz. As noted above, the Board also concedes that the Veteran was exposed to hazardous noise while in service.

A preponderance of the evidence shows, however, that the Veteran's hearing loss is not related to service. The Board finds the March 2014 VA examiner's reasoning highly probative as she indicated a detailed review of the evidence and provided a fully supported rationale consistent with the evidence. 

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). The audiologist from the March 2014 VA examination considered the Veteran's entire medical and military records, including the Veteran's service records and audiograms, and provided adequate reasons and bases for reaching her decision that the Veteran's hearing loss was not service-connected. The March 2008 communication from J. Hall claims that the Veteran was likely acoustically overdosed while flying, and the Board concedes that Veteran was exposed to hazardous noise while in service. However, based on the detailed rationale from the VA examiner, which addressed the significance of a shift in hearing acuity in service, the fact that hearing was normal upon separation from service and whether delayed onset hearing loss was related to service, the Board finds that the July 2008 opinion from the Veteran's private physician, Dr. Lee is outweighed as he did not address these matters.  While not as thoroughly reasoned, the December 2009 VA examination also lends support to the March 2014 examiner's conclusions because it was provided by an audiologist who reviewed the claims file and determined that the Veteran's hearing loss was likely the result of presbycusis.   

It is noted that hearing loss that meets the criteria set forth in 38 C.F.R. § 3.385 is not shown in service and that this is not fatal to the claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of exposure to loud noise in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this case, the most probative medical opinion dated in 2014 persuasively shows that current hearing loss is not related to service.  The examiner considered the audiometric data from 1975 which showed normal hearing and audiometric data from 2001 which also showed hearing within normal limits and no significant threshold shifts.  Since acoustic damage is seen during the noise exposure time and does not have delayed effects, with hearing within normal limits at separation with no significant shifts, this documents that the current hearing loss had delayed onset.  Since medical literature indicated that there was no sufficient evidence to determine whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of the noise exposure, it is unlikely that delayed effects occur. 

Although the Veteran asserts that his hearing loss was caused by service, diagnosing the etiology of a complex disorder such as sensorineural hearing loss is outside the scope of a lay person's competence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran is competent to report symptoms such as difficulty hearing, his lay assertions regarding etiology are not competent as such requires medical training. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In a September 2015 statement, the veteran asserted that tinnitus is service-connected and is a precursor to the further degradation of an individual's hearing levels as a result of noise-induced hearing loss.  He found multiple studies supporting the proposition that acoustic trauma (noise-induced hearing loss) creates progressive hearing loss and chronic damage that builds up slowly over time (a.k.a. "delayed onset").  In addition, several studies linked noise-induced hearing loss to high blood pressure which he had.  In this regard, the Board notes that the Veteran is not service-connected for hypertension and there is no indication that current hypertension may be related to an injury or disease in service.  See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011).  Further, while he noted that tinnitus is a precursor to further degradation of hearing levels, he did not assert that tinnitus itself caused or aggravated his hearing loss.   

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the medical studies referenced by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  

The Veteran was discharged from the Air Force in June 2001. Audiometric testing conducted at the Veteran's July 2001 VA examination showed that he did not meet the criteria for a hearing loss disability and his claim was denied. While the April 1999 St. Elizabeth's Hospital assessment and July 2008 statement from Dr. Lee both assert that the Veteran was suffering from hearing loss, the audiological testing did not show that the Veteran had hearing loss to a degree of 10 percent within one year of discharge from service.

There is otherwise no evidence indicating compensable hearing loss within one year of separation from service. 38 C.F.R. §§ 3.307, 3.309.  Moreover, reports of continuity of symptomatology, which are competent, credible and probative, are outweighed by the 2014 VA medical opinion.  The examiner reviewed the history and determined that current hearing loss was not related to service.  This medical opinion which was provided by a medical professional and is supported by a rationale outweighs the report of having hearing loss since service. 

For the above reasons, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


